Mahoney, P. J.,
dissents in a memorandum. Mahoney, P. J. (dissenting). I agree with the majority that the urinalysis test results were improperly received into evidence. However, observations of the correction officer were in no way sufficient to sustain the determination. Substantial evidence means such relevant proof as a reasonable mind may accept as adequate to support a conclusion or ultimate fact (300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180; Matter of Burgos v Coughlin, 108 AD2d 194, 196, lv denied 66 NY2d 603). The observations of the correction officer, while consistent with the use of marihuana by petitioner, do not, standing alone, support such a conclusion. Indeed, if such observations were sufficient, there would be no need for prison authorities to resort to urinalysis or any other reliable tests.